Exhibit 10.1

 

November 9, 2004,

 

BINDING LETTER OF INTENT AND MEMORANDUM OF AGREEMENT

 

BETWEEN

 

GLYCOBIOSCIENCES, INC. AND GBS LABS NEW YORK.

 

This BINDING LETTER OF INTENT AND MEMORANDUM OF AGREEMENT (the “Agreement”) is
effective as of the date of the signature written at the bottom of this
Agreement (the “Effective Date”) by and between GBS Labs, (GBS), a New York
Corporation and GlycoBioSciences, Inc., an Ontario corporation (Glyco)

 

Glyco is a research and development company, dedicated to human wellness and
sexual health.

 

Glyco currently has two “cosmeceutical” products that it has developed that are
ready for immediate distribution and sale in the United States and in Canada. 
These products are known as “Vibra” and “Glo.”  Vibra is a female intimate
lubricant that has been developed and formulated by Glyco to assist women who
are experiencing difficulties; such has dryness and pain during intimate
activity.

Glo is a revitalizing skin gel.

 

Glyco has developed other products that are in various stages of research and
development and certain of which are designed to lead to approval for sale with
the United States Food and Drug Administration (the “FDA”), including the
following; FemLife-FSAD, designed to treat Female Sexual Arousal Disorder
(“FemLife”); Provex-Ed, designed to treat Male Sexual Dysfunction (“Provex”);
and Glycomax Wound Gel, for use in head and neck reconstruction, following
cancer surgery, chemotherapy or radiation therapy (“Glycomax”); collectively,
FemLife, Provex, Glycomax and any other drugs hereafter developed by Glyco that
are designed to eventually lead to approval for sale with the FDA and are
referred to as Prescription Drugs.

 

GBS, desires to acquire a twenty-five percent (25%) fully diluted equity
interest in Glyco, and have worldwide exclusive marketing rights under the
following terms and conditions;

 

Glyco, on the terms and subject to the conditions contain herein, desires to
sell an equity interest to GBS and to allow GBS to distribute worldwide all of
its over the counter products, including current products and products to be
developed under terms and conditions which are described under this document.

 

GBS and Glyco, as of the Effective Date, have agreed to both be bound by the
following terms and conditions, with the understanding that final documentation
(the

 

--------------------------------------------------------------------------------


 

“Final Documents”) with respect to the sale of the Equity Interests and the
worldwide distribution rights granted to GBS for the Over-the-Counter Products
shall be prepared and signed by GBS and Glyco. The effective date of the final
documents shall be the effective date and all terms and conditions set forth in
this Agreement shall be incorporated into the “Final Documents”.  Irrespective
of the completion of the Final Documents, both GBS and Glyco agree to be bound
by the foregoing terms and to treat the terms and conditions of this Agreement
as a legally binding contract with the rights, duties and obligations of each
party set forth above.

 

1.  Rights Granted.

 

A.    Glyco hereby grants to GBS a worldwide exclusive license to sell and
distribute all Over The Counter Products which are currently being readied for
market (Vibra and Glo) and those Over The Counter Products (OTC) which will be
available in the future for marketing. Glyco shall maintain the right to market,
and sell, all products under it’s own name and for it’s own account and is
subject to the same financial arrangement as described in section 7E of this
document.

 

These future products may include but not limited to and subject to sufficient
capital being provided by GBS for raw materials and to establish “validity and
quality control” should be ready within nine months from the date of this
binding letter of intent:

1-Glo-eye gel

2-Glo-skin imperfection (age spots, skin discoloration etc.)

3-Glyco Pain Gel (all natural ingredients.)

4- Plus any other OTC products developed in the future.

 

B.    Glyco and Alan Drizen, the Chief Scientific Officer of Glyco, hereby grant
GBS, non-exclusive rights, to utilize Alan Drizen’s name, biography and likeness
in marketing and promoting the Over-the-Counter Products.  Upon reasonable
advance notice and consultation with GBS, Glyco agrees to ask Alan Drizen, to
make such promotional appearances, participate in conference calls, attend
conventions and make public appearances at Drizen’s sole discretion giving
effect to Drizen’s schedule and other Glyco’s related responsibilities. For
greater certainty it is understood by GBS and Glyco that Drizen shall have the
final say on how much of his time he can devote on assisting GBS.

 

2.  Responsibility for Manufacturing and Compliance.

 

Glyco shall have the sole responsibility to arrange for the manufacturing,
quality control, and compliance with all the applicable products with the FDA
and other Governmental agencies. GBS shall have no responsibility for any
technical function related to the manufacture or quality control of any Glyco
product.

To insure continuity of supply of the OTC products to GBS, Glyco will put into
effect the following safe guards and mechanisms:

 

2

--------------------------------------------------------------------------------


 

a)     Whereas Glyco currently maintains detailed records of it’s intellectual
property, Know-How and Trade Secrets for all processes pertaining to
manufacturing, quality control and other essential related matters in the
company vault.  By acquiring an equity interest in Glyco, GBS owns 25% of all
Glyco assets including but not limited to its intellectual property in
accordance with the terms of 7 - a, b, c, and d.

b)    The following system, which is currently in use by high tech and other
firms with important relationships with the need to guarantee continuity of
supply, shall be modified for the benefit of this agreement as follows.

c)     Copies of Glyco’s Intellectual property, Know-how, and Trade Secrets etc.
shall be placed in a vault, which requires two keys to be opened. One key shall
be in the possession of the designated corporate counsel for Glyco, who shall
sign his agreement for this arrangement in a separate document, and another
responsible individual assigned by GBS shall hold the second key.  Glyco agrees
that upon death or departure from the company by both Alan Drizen and John
Guerra that a mutually agreed upon qualified pharmaceutical consultant (The
Consultant) receives immediately a copy of all Intellectual Property and
Know-how documents.

 

In the event that Force Majure or other catastrophic event the designated key
guardians shall, by prior arrangements open the special vault.

 

Immediately without any prior review, the sealed documents shall be turned over
to a mutually agreed upon qualified pharmaceutical consultant (The Consultant)
who shall have signed the requisite confidentially documents and be in good
standing with the FDA and other regulatory agencies for the purpose of
performing the following:

 

Immediately upon receipt of the confidential information the consultant shall
meet with the company’s Contract Manufactures to ensure that all production,
whether in progress or in the planning stage continues with no interruption in
time. Furthermore the Consultant shall ensure that all raw materials,
excipients, packaging and other essential components either ordered for
production, or required for production shall be procured. The cost for this
service including the lawyers and the consultant is estimated at $5000.00 US per
month, and Glyco and GBS shall share such cost.

 

If any of the above causes an “interruption of business” GBS has the right to
assume responsibility for manufacturing until both parties agree upon a
resolution.

 

3. Lead Time For Ordering:

 

Glyco requires GBS to provide at least 90 days notice for GBS’s product
requirements. In addition Glyco requires a deposit of Fifty percent of its cost
related to production. For greater certainty it understood by both GBS and Glyco
that these costs shall cover raw materials, packaging and other product related
components.

 

3

--------------------------------------------------------------------------------


 

4.  Right to Have a Member on Glyco’s Board of Directors.

 

GBS will have the right to have one of its designees be a member of Glyco’s
Board of Directors at all times, which Board will consist of no more
than   5     members in total. However because Glyco is unable to obtain
Directors and Officers insurance at this time no Board of Directors has
currently been formed.

 

5. Distribution of Proceeds from the Sale or License of Prescription Drugs.

 

Provided that Glyco remains a Private Company, Glyco agrees that all proceeds
(including, without limitation, royalty payments) that it receives from the
sale, license or other exploitation of any Prescription Drug will be distributed
to its stockholders, pro rata in accordance with their respective equity
interests, within 30 days of receipt by Glyco; provided, that Glyco will be
entitled to maintain a balance of up to $10,000,000 (United State Dollars) in
cash reserves, as needed (as determined in the reasonable business judgment of
Glyco’s Board of Directors) to fund research and development of new
pharmaceutical products, and such proceeds may be utilized to maintain a balance
of up to such amount.  In the event of acquisition or merger by a third party,
both GBS and Glyco will be entitled to a distribution equal to its percentage
equity ownership of Glyco.

 

6.  Right of First Refusal.

 

Glyco will not be permitted to effectuate the sale of any additional equity or
debt securities without first providing GBS with written notice thereof and a 30
day right of first refusal to undertake such financing on the same terms and
conditions as the offering parties, with respect thereto.

 

7.  Payments.

 

  A.          Unless otherwise specified, all payments will be made in United
States Dollars.

 

  B.          Simultaneous with the execution of this Agreement by both parties,
which must be completed on or before November 18th 2004. GBS will pay to Glyco.
$100,000.00. GBS agrees to “wire” the funds into Glyco’s bank account, details
of which will be provided by Glyco to GBS.

 

  C.          The Final Documents will provide for the payment of an additional
$1,900,000 by GBS to Glyco (the “Final Documents Payment”).

Glyco and GBS agree that the $1,900,000.00 due to Glyco by GBS may be paid by
four installments as follows:

$600,000.00 shall be paid on January 4, 2005, $600,000.00 shall be paid on
March 1, 2005, $400,000.00 shall be paid on June 1, 2005 and the final payment,
$300,000.00, will be made on September 1, 2005. Glyco will use its best efforts
to have FemLife ready to license to another Pharmaceutical company by the time
that the final payment is paid to it by GBS.

 

4

--------------------------------------------------------------------------------


 

D.            GBS agrees that its twenty five percent (25%) fully diluted equity
interest in Glyco shall be evidenced by the issuance of the appropriate number
of shares on the date that this document is signed. GBS, however, shall receive
only those shares for which it has paid.  The balance of the shares which have
not been paid for shall be held in escrow until all monies owing to Glyco have
been received for the entire twenty five percent interest.  GBS has the right to
pay monies in advance of the payment schedule and receive immediately all
certificates representing the Glyco shares.

 

E.             GBS will also pay to Glyco, from non-refundable receipts that are
received by GBS from sales of each Over-the-Counter Product, an amount equal to
30% (the “Glyco Participation Percentage”) of the product of (i) the difference
between (x) the average whole sale price that was charged during the calendar
quarter most recently ended for each unit of such Over-the-Counter Product with
respect to which receipts were received during such quarterly period, and (y)
the average direct costs during such calendar quarter for manufacturing,
packaging of such Over-the-Counter Product, multiplied by (ii) the number of
units of such product with respect to which such non-refundable receipts are
received.  GBS will provide an accounting to Glyco within sixty days of the end
of each calendar quarter and will remit to Glyco the amount to which it is
entitled based thereon.  Notwithstanding the foregoing, (i) if governmental
regulations prevent remittances from a foreign country with respect to sales
made in that country, the obligation of GBS to pay any amounts to Glyco with
respect to the Glyco Participation Percentage on sales in that country will be
suspended until such remittances are possible.  Monetary conversion from the
currency of a foreign country, in which Over-the-Counter Products are sold, into
United States currency, will be calculated at the actual average rates of
exchange, and (ii) GBS may withhold taxes to the extent governmental authorities
in any country require the withholding of taxes on amounts paid hereunder to
Glyco.  Any tax, duty or other levy paid or required to be withheld by GBS on
account payments payable to Glyco under this Agreement shall be deducted from
the amount of payments otherwise due.  Each party agrees to cooperate with the
other party in claiming exemptions from such deductions or withholdings under
any agreement or treaty from time to time in effect.

 

Example of financial formula:  Wholesale Price less direct third party costs
related to manufacture, packaging and quality control only, equals net sales. 
Glyco receives 30% of net sales while GBS receives 70% of net sales regardless
of who initiates the sale. On Glyco initiated rates of sales, Glyco is entitled
to additional funds from the difference between retail price less wholesale
price, just as GBS would be entitled to the same on GBS initiated retail sales.

 

8.  Representations and Warranties of Glyco.

 

Glyco represents, warrants and agrees that:

 

A.    Glyco has the right to grant the licenses granted to GBS hereunder and
there is nothing in any third party agreement that Glyco has entered into that
limits Glyco’s ability to grant the licenses granted to GBS hereunder.

 

5

--------------------------------------------------------------------------------


 

B.    Glyco has not encumbered any of the Glyco Know-How or other proprietary
rights licensed hereunder with liens, mortgages, security interests or otherwise
that, if enforced, will result in termination of the licenses granted to GBS
hereunder.

 

C.    There are no existing or threatened actions, suits or claims pending
against Glyco with respect to Glyco’s right to grant the licenses granted to GBS
hereunder or that could otherwise materially adversely affect such license or
the benefits GBS expects to derive therefrom.

 

D.    Glyco has not granted any right, license or interest in or to the Licensed
Rights or the Glyco Know-How that is in conflict with the rights or licenses
granted to GBS hereunder.

 

E.     The use of Licensed Rights for the purpose licensed to GBS under this
Agreement will not infringe upon any third party’s Know-How, patent or other
intellectual property rights.

 

F.     Glyco will not conceal from GBS the existence of any material adverse
data or information known to Glyco concerning the quality, toxicity, safety
and/or efficacy of Glyco’s Know-How licensed to GBS under this Agreement.

 

G.    The execution and delivery of this Agreement have been duly and validly
authorized, and all necessary action has been taken to make this Agreement a
legal, valid and binding obligation of Glyco enforceable in accordance with its
terms.

 

H.    The execution and delivery of this Agreement and the performance by Glyco
of its obligations hereunder will not contravene or result in the breach of the
Certificate of Incorporation or Bylaws of Glyco or result in any material breach
or violation of or material default under any material agreement, indenture,
license, instrument or understanding or, to the best of its knowledge, result in
any violation of law, rule, regulation, statute, order or decree to which Glyco
or its affiliates is a party or by which any of them or any of their property is
subject.

 

I.      The Executive Summary, dated October, 2004 (the “Executive Summary”),
entitled “GlycoBioSciences Inc. Dedicated to Human Wellness and Sexual Health,”
a copy of which was previously delivered to GBS was true and correct as of the
date of its delivery to GBS, and did not contain any untrue statement of
material fact or omit to state a material fact necessary to make the statements
contained therein not misleading in light of the circumstances under which they
were made.  There has been no material adverse change in Glyco, or its products
or properties, since the date of such delivery, and Glyco shall promptly inform
GBS of any material changes with respect to it or its business that occurs after
the Effective Date.  Glyco agrees to use all payments it receives pursuant to
Sections 7B and 7C of this Agreement, in accordance with the use of proceeds
received from financings described in the Executive Summary.

 

6

--------------------------------------------------------------------------------


 

K.    The Over-the-Counter Products known as “Vibra” and “Glo,” described in the
Executive Summary are ready for immediate Commercialization in the United States
and Canada, and all applicable governmental and other regulatory approvals have
been obtained.

 

9.  Representations and Warranties of GBS.

 

GBS represents and warrants that:

 

A.     It is a corporation duly organized, validly existing and in good standing
under the laws of the State of New York.

 

B.     The execution and delivery of this Agreement have been duly and validly
authorized, and all necessary action has been taken to make this Agreement a
legal, valid and binding obligation of GBS enforceable in accordance with its
terms.

 

C.     The execution and delivery of this Agreement and the performance by GBS
of its obligations hereunder will not contravene or result in the breach of the
Certificate of Incorporation or Bylaws of GBS or result in any material breach
or violation of or material default under any material agreement, indenture,
license, instrument or understanding or, to the best of its knowledge, result in
any violation of law, rule, regulation, statute, order or decree to which GBS or
its affiliates is a party or by which any of them or any of their property is
subject.

 

10.  Access and Due Diligence Investigation.

 

Between the date of this Agreement and the date the Final Documents are executed
and delivered by all parties, Glyco will, and will cause all of its attorneys,
accountant, and other agents and representatives to: (a) afford GBS and its
attorneys, accountants, agents and representatives (collectively, “GBS’
Advisors”) full and free access during normal business hours to each Glyco’s
personnel, properties, contracts, books and records, and other documents and
data; (b) furnish GBS and GBS’ Advisors with copies of all such contracts, books
and records, and other existing documents and data as GBS may reasonably
request; and (c) furnish GBS and GBS’ Advisors with such additional financial,
operating, and other data and information as GBS may reasonably request
providing that the payment takes place on or before January 4 2005.

 

11.  Operation of the Business of Glyco.

 

Between the date of this Agreement and the date the Final Documents are executed
and delivered, Glyco will conduct its business only in the ordinary course of
business.

 

7

--------------------------------------------------------------------------------


 

12.  Completion of Due Diligence Investigation and Other Conditions to Final
Documents.

 

A condition to GBS’s execution and delivery of the Final Documents and the
payment of any installment of the Final Documents Payment, that: (i) Alan Drizen
and John Guerra enter into a three year employment agreements with Glyco
providing for non-competition provisions, reasonably acceptable to GBS and the
other shareholders of Glyco, both during the term of employment and for a period
of three years thereafter, and such compensation and other provisions regarding
their employment are in accordance with industry standards for their respective
corporate responsibilities and acceptable to the majority Glyco shareholders.

 

13.  Remedies.

 

The validity, interpretation, construction, enforceability and performance of
this Agreement shall be governed by and construed in accordance with the laws of
the State of New York of the United States, without regard to New York conflict
of law principles. To the extent that any dispute arises concerning this
Agreement, it shall be adjudicated in New York, New York under the auspices of
and pursuant to the applicable rules of the American Arbitration Association, by
a single arbitrator selected pursuant to those rules.  The parties agree to the
use of the expedited procedure rules of the American Arbitration Association
regardless of whether the amount in controversy is less than the maximum
jurisdictional amount thereof.  Reasonable discovery shall be permitted, and the
arbitrator shall award interest (to the extent applicable), attorneys’ fees and
other expenses to the prevailing party.  A judgment with respect to the award
may be entered in and/or by any court of competent jurisdiction, which shall
also award attorneys’ fees to the prevailing party. With respect to the seeking
of injunctive relief, it is agreed that the New York State Courts of New York
County, New York or, the United States District Court for the Southern District
of New York, to the extent that it shall have jurisdiction, shall have the
exclusive power to entertain and direct such relief and, in connection
therewith, it shall award attorneys’ fees and other expenses to the prevailing
party.

 

14.  Assignment.

 

Neither party shall be entitled to assign its rights or duties hereunder without
the express written consent of the other party hereto, except that both GBS and
Glyco may otherwise assign its rights and transfer its duties hereunder without
such consent (i) to an affiliate of such party, or (ii) to an assignee or
transferee of all or substantially all of the business or assets of GBS or Glyco
(whether by merger, reorganization, acquisition, sale, consolidation or similar
transaction) and provided that the assignee agrees in writing to be bound by the
terms and conditions of this Agreement. Subject to the foregoing, the terms and
conditions of this Agreement shall be binding upon and inure to the benefit of
the permitted successors and assigns of the parties.

 

8

--------------------------------------------------------------------------------


 

15.  Indemnification.

 

Providing that all products delivered to GBS, it’s affiliates or designated
third parties are not adulterated changed or otherwise altered when shipped in
it’s original packaging which bares the GlycoBioSciences label and directions
for use, Glyco agrees to defend indemnify and hold harmless GBS and its
affiliates and their respective directors, officers, employees, agents from and
against any and all liabilities.

 

B.  GBS shall indemnify and hold harmless Glyco and its affiliates, and their
respective directors, officers, employees, agents and counsel, and the
successors and assigns of the foregoing (the “GBS Indemnities”), from and
against any and all liabilities, damages, losses, costs or expenses (including
reasonable attorneys’ and professional fees and other expenses of litigation
and/or arbitration actually incurred) arising from or occurring as a result of
GBS’ material breach of any representation or any warranty set forth herein,
except, in each case, to the extent caused by the willful misconduct of Glyco.

 

C.  Indemnification under all provisions of this agreement shall depend on the
ability of both Glyco and GBS to obtain product liability insurance to cover the
sale by GBS or Glyco in the respective countries in which the products are sold.
Such product liability insurance shall be immediately investigated and the
prevailing prices for such insurance once the Binding Letter of Intent has been
signed by both parties. In any event it shall be the sole responsibility of
Glyco to decide on the feasibility and practicality of all product liability
insurance giving effect to the fundamental principal that products shipped to
GBS or it’s related or interested parties shall not be adulterated or changed in
any way whatsoever.

 

16.  Relationship of Parties.

 

In making and performing this Agreement, the parties are acting, and intend to
be treated, as independent entities and nothing contained in this Agreement
shall be construed or implied to create an agency, partnership, joint venture,
or employer and employee relationship between GBS and Glyco. Except as otherwise
expressly provided herein, neither party may make any representation, warranty
or commitment, whether express or implied, on behalf of or incur any charges or
expenses for the act of any other party, unless such act is expressly authorized
in writing by both parties hereto.

 

17.  Non-Disclosure.

 

A             The parties agree that, for the term of this Agreement, the
receiving party shall keep completely confidential and shall not publish or
otherwise disclose and shall not use for any purpose except for the purposes
contemplated by this Agreement, any

 

9

--------------------------------------------------------------------------------


 

confidential information furnished to it by the disclosing party hereto pursuant
to this Agreement, except that to the extent that such confidential information:

 

(i)    Was already known to the receiving party, other than under an obligation
of confidentiality, at the time of disclosure;

 

(ii)   Was generally available to the public or otherwise part of the public
domain at the time of its disclosure to the receiving party;

 

(iii)  Became generally available to the public or otherwise part of the public
domain after its disclosure and other than through any act or omission of the
receiving party in breach of this Agreement;

 

(iv)  Was independently developed by the receiving party without reference to
any information or materials disclosed by the disclosing party; or

 

(v)   Was subsequently disclosed to the receiving party by a person other than a
party without breach of any legal obligation to the disclosing party.

 

18.  Maintaining the Agreement in Good Standing and Term of Agreement.

 

Glyco’s grant to GBS of a world wide exclusive license to sell and distribute
all Over The Counter Products as described herein shall Terminate if the
payments as described in Section 7 -  a, b, c and d have not been paid to Glyco
in accordance with the terms and conditions contained herein.

 

In addition GBS agrees that for the first twelve (12) month period GBS agrees to
use it’s best efforts to market the OTC products in the most effective and
ethical manner possible. Following the first twelve months of marketing GBS
agrees to market a minimum net sales amount of the products equal to an amount
not less than US $500,000.00 per annum.

 

Should this minimum not be achieved during any 12 month period following the
first 12 month period, Glyco reserves the right to make arrangements with other
parties for the sale and distribution of other OTC products.

For the purposes of greater clarity GBS can not lose their equity in Glyco
described under the terms the conditions herein.

 

10

--------------------------------------------------------------------------------


 

19.  Press Releases.

 

The parties agree to consult promptly with each other prior to issuing the
initial press release or otherwise making the initial public statement with
respect to the transactions contemplated hereby, and shall not issue any such
press release or make any such public statement prior to such consultation and
the prior approval of the other party (which shall not be unreasonably
withheld), except as may be required by law.  Beyond such initial press release
or public statement, any and all press releases or public statements by GBS
regarding the Over-the-Counter Products or otherwise directly or indirectly
referring to said products shall be approved in advance by Glyco.

 

11

--------------------------------------------------------------------------------


 

20.  Legally Binding Effect.

 

Both GBS and Glyco further agree to cooperate, in good faith, in the completion
of the Final Documents.  Irrespective of the completion of the Final Documents,
both GBS and Glyco agree to be bound by the foregoing terms and to treat the
terms and conditions of this Agreement as a legally binding contract with the
rights, duties and obligations of each party set forth above.

 

WHEREUPON, each party, having read and understood the foregoing, and agreeing to
be bound by the terms and conditions herein, have caused this Agreement to be
executed by its authorized agents as of November 18th 2004.

 

 

GBS LABS.

GLYCOBIOSCIENCES,INC.

 

 

 

 

 

 

 

By:

 

 

By:

 

 

 

Name:

 

Name:

 

 

Title:

 

Title:

 

 

 

 

 

 

 

Date:

 

 

Date:

 

 

 

 

The terms and provisions of Section 1B are hereby agreed to.

 

 

 

 

Alan Drizen

 

 

 

 

 

 

Date:

 

12

--------------------------------------------------------------------------------